Citation Nr: 0104782	
Decision Date: 02/15/01    Archive Date: 02/20/01

DOCKET NO.  98-17 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) rating for the 
veteran's service-connected pernicious anemia.  

2.  Entitlement to service connection for coronary artery 
disease.  

3.  Entitlement to total disability compensation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from October 1939 to 
January 1946.  

This matter is returned to the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in July 1998 which denied the veteran's claim of 
entitlement to TDIU.  The Board remanded this matter in 
October 1999 to address the veteran's outstanding request for 
a hearing on this claim, and to address whether the veteran 
filed a substantive appeal with regard to a claim of 
entitlement to service connection for disability due to VA 
treatment under 38 U.S.C.A. § 1151.  In June 2000 the RO 
notified the veteran that it concluded a substantive appeal 
had not been filed with regard to the § 1151 claim, and 
notified him of his appellate rights in that regard.  To date 
an appeal of that determination has not been commenced, 
although the appeal period has not yet expired.  In this 
regard, the Board has no jurisdiction over it at this time.  
The TDIU claim will be addressed in the Remand portion of 
this document.  

The Board also notes several other claims that are in various 
stages of development, but are not for consideration by the 
Board at this time.  A claim seeking an earlier effective 
date for the award of service connection for anemia was 
raised in a VA Form 9, Appeal to the Board of Veterans' 
Appeals, dated in July 2000 and received by the RO July 5, 
2000.  In the cover letter accompanying a Statement of the 
Case (SOC) dated in July 2000 the RO informed the veteran 
that it had received his Notice of Disagreement regarding its 
decision.  In fact, the document to which the RO referred, 
the VA Form 9 received July 5, 2000, is actually the claim 
for an earlier effective date for service connection for 
anemia, so the SOC issued in July 2000 was issued 
prematurely.  More important, it was not accompanied by the 
notification of appellate rights that must accompany a 
decision by the Secretary.  38 U.S.C.A. § 5104.  Therefore, 
it appears the July 5, 2000, claim of entitlement to an 
earlier effective date for service connection for anemia is 
still pending.  As there is no Notice of Disagreement 
regarding that issue the Board has no jurisdiction to decide 
it, but instead refers it to the RO for issuance of a 
decision, together with a notice of appellate rights, 
addressing the effective date for the service connection of 
anemia.  

In the VA Form 9, Appeal to Board of Veterans' Appeals, dated 
in October 1998, that perfected the appeal of the TDIU 
decision, the veteran also raised several other claims, among 
them a claim seeking to establish service connection for 
colon cancer and the resulting colostomy secondary to his 
service-connected gastrectomy.  In response, the RO advised 
the veteran by letter dated in October 1998 that service 
connection for colon cancer was previously denied in 1974, 
but did not adjudicate what could reasonably be construed as 
an attempt to reopen that 1974 claim.  In December 1999 the 
veteran submitted a VA Form 21-4138, Statement in Support of 
Claim, dated in December 1999, in which he again asserted 
that colon cancer and the resulting colostomy were connected 
to his service-connected gastrectomy.  In another VA Form 21-
4138 dated in January 2000 he again asserted his belief that 
his colon cancer and colostomy were caused by his 
gastrectomy.  However, to date the October 1998 claim to 
reopen the previously denied claim of entitlement to service 
connection for colon cancer as secondary to gastrectomy has 
not been adjudicated.  In the absence of a Notice of 
Disagreement the Board has no jurisdiction to decide or 
remand that claim; however, it is referred to the RO for 
appropriate action.  

Also raised in that October 1998 VA Form 9 was a claim 
seeking to establish entitlement to service connection for 
removal of the veteran's gallbladder secondary to his 
service-connected gastrectomy.  In VA Forms 21-4138, 
Statement in Support of Claim, dated in December 1999 and 
January 2000 the veteran again asserted his gallbladder 
removal was secondary to his gastrectomy.  However, to date 
that claim has not been adjudicated.  The Board hereby refers 
it to the RO for appropriate action.  


FINDINGS OF FACT

1.  The symptoms and manifestations of the veteran's service-
connected pernicious anemia include hemoglobin measured at 
11.6gm/100ml in February 1996, 10.9gm/100ml in April 1999, 
and 11.4gm/100ml in May 1999.

2.  Competent evidence of a nexus between the veteran's 
coronary artery disease and service, or a disease or injury 
incurred in service, has not been presented.  


CONCLUSIONS OF LAW

1.  An increased (compensable) disability rating for the 
veteran's service-connected pernicious anemia is not 
warranted during any time relevant to this claim.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 
4.117, Diagnostic Code 7700 (1999). 

2.  Coronary artery disease was not incurred, directly or 
presumptively, in service and was not proximately due to or 
the result of a service connected disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ____ (2000) (to be codified as amended at 
38 U.S.C.A. §§ 5107) (West 1991); 38 C.F.R. §§ 3.307, 3.309, 
3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

In October 1998 the veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, in which he asserted his anemia 
was secondary to his service-connected gastrectomy.  In a VA 
Form 21-4138, Statement in Support of Claim, dated in 
December 1999 the veteran asserted he suffers coronary artery 
disease as the result of his anemia, and sought service 
connection for coronary artery disease as well.  In support 
of that claim he submitted copies of medical records that 
included evidence of gastrointestinal symptomatology, 
including odor and gas from his colostomy, a statement by one 
of his doctors indicating the author, identified by the 
veteran as VA Dr. S, was puzzled as to why the colon 
condition is not considered an expected sequelae to his upper 
gastrointestinal problems of the past.  An April 1995 record 
from Dr. GK described the medical care administered to the 
veteran on an emergent basis in January 1995 that included 
coronary artery bypass grafts to four coronary arteries.  An 
August 1997 letter from Dr. WMH discussed the veteran's 
various physical problems, and stated that his history of 
pernicious anemia "which would be consistent with 
gastrectomy and colon cancer."  He also suggested the 
veteran receive B12 shots from the VA, and noted the 
veteran's complaints of burning and tingling in his hands and 
feet consistent with peripheral neuropathy.  In addition, 
problems with his colostomy bag were noted, as was his non-
insulin dependent diabetes.  A copy of the last page of the 
VA Compensation and Pension performed by Dr. A in December 
1998 was also submitted, and contained his comment that it 
was almost certain that the veteran's pernicious anemia was 
related to his gastrectomy.  Also submitted was a page of a 
report of blood work showing hemoglobin of 11.4gm/100ml in 
May 1999.  

In January 2000 the veteran asked that his December 1999 
hearing testimony be considered when his anemia and coronary 
artery disease claims were adjudicated.  At page 4 of the 
transcript of that hearing testimony the veteran stated that 
he had a heart attack, and said that everyone he talked to 
said he had the heart attack because of pernicious anemia:  
the anemia starved his heart of red blood cells and oxygen.  
He added that all of his disabilities were due to the 
gastrectomy and anemia, and asserted that Dr. S's statement 
supported that conclusion.  The veteran explained that he had 
lost 44 pounds, on purpose.  

Service connection for anemia was granted in a May 2000 
Rating Decision, effective October 1998, the date of claim.  
The disability was assigned a noncompensable rating under 
VA's Schedule for Rating Disabilities (Rating Schedule), 
Diagnostic Code 7700.  Service connection was denied for 
coronary artery disease.  The veteran was informed of those 
determinations, and in June 2000 expressed disagreement with 
the disability rating assigned for his anemia.  In addition, 
he indicated his disagreement with the decision to deny 
service connection for coronary artery disease, asserting 
that he incurred that disease secondary to the service-
connected anemia.  He was provided a SOC addressing the 
claims of entitlement to an increased initial rating for 
anemia, and for service connection for coronary artery 
disease.  In July 2000 he filed a VA Form 9, Appeal to Board 
of Veterans' Appeals, arguing that he did not see how it 
could be said his anemia was asymptomatic, even though his 
hemoglobin is above 10gm/100ml, he has experienced weakness, 
fatigability and headaches for over forty years.  He 
submitted a duplicate copy of the report of a VA Compensation 
and Pension examination in which it was noted the veteran's 
energy level was medium, and that his appetite and weight 
have shown a continuous loss of 44 pounds in two years, sleep 
was poor, and that he was tense and anxious.  The veteran 
added that other medical evidence showed he had symptoms of 
pernicious anemia for many years.  He referred to another 
duplicate copy of a VA Form 21-4138, Statement in Support of 
Claim, dated in December 1999 referring to his assertion of a 
nexus between anemia and coronary artery disease.  


Laws and Regulations

Disability evaluations are determined by the application of 
VA's Rating Schedule, 38 C.F.R. Part 4 (2000).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant.  
38 C.F.R. §§ 3.102, 4.3 (2000).  

Hypochromic-microcytic and megaloblastic anemia, such as 
iron-deficiency and pernicious anemia, is rated 100 percent 
disabling with symptoms comparable with hemoglobin 5gm/100ml 
or less, with findings such as high output congestive heart 
failure or dyspnea at rest.  A 70 percent rating is warranted 
when the veteran exhibits symptoms comparable with hemoglobin 
7gm/100ml or less, with findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia (100 to 120 beats per 
minute) or syncope (three episodes in the last six months).  
A 30 percent rating is warranted for symptoms comparable with 
hemoglobin 8gm/100ml or less, with findings such as weakness, 
easy fatigability, headaches, lightheadedness, or shortness 
of breath.  A 10 percent rating is warranted when the veteran 
presents symptoms comparable with hemoglobin 10 gm/100ml or 
less with findings such as weakness, easy fatigability or 
headaches.  Finally, the Rating Schedule provides a 
noncompensable rating when a veteran exhibits symptoms 
comparable with hemoglobin 10gm/100ml or less, and is 
asymptomatic.  The Note to the rating criteria indicates that 
complications of pernicious anemia, such as dementia or 
peripheral neuropathy, are to be rated separately.  38 C.F.R. 
§ 4.117, Diagnostic Code 7700 (2000). 

For disability resulting from personal injury suffered in the 
line of duty, or for aggravation of a preexisting injury 
suffered in the line of duty, the United States will pay 
compensation to any veteran thus disabled and who is 
discharged or released under conditions other than 
dishonorable from the period of service in which said injury 
was incurred, or preexisting injury was aggravated.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

A chronic disease, such as cardiovascular disease, becoming 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service may be service-
connected.  38 U.S.C.A. § 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310(a) (2000).  

Analysis 

Increased (compensable) Disability Rating for Pernicious 
Anemia

The veteran seeks a compensable initial rating for his 
service-connected pernicious anemia.  The Board has no reason 
to believe there is additional evidence in existence that is 
relevant to this claim for an increased rating.  The Board 
notes that the analysis of a claim for a higher initial 
rating requires consideration of the possibility of staged 
ratings, wherein VA assesses whether the level of impairment 
has changed during the pendency of a claim, and then 
determines the appropriate rating at those various stages.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

In support of his claim he argues he suffered weight loss, 
weakness, fatigability, an energy level described as medium, 
poor sleep and that he was tense and anxious; he added that 
he has had these symptoms for many years.  The rating 
criteria for ratings higher than 0 percent are set out in 
detail above and will not be repeated here.  The record 
reflects that in February 1996 the veteran's hemoglobin was 
measured at 11.6gm/100ml; in April 1999 it was 10.9gm/100ml; 
and in May 1999 it was 11.4gm/100ml.  A higher disability 
rating requires the veteran have hemoglobin counts of 10 
gm/ml or less; the record in this case shows the veteran does 
not have low enough hemoglobin counts, nor does the veteran 
assert otherwise.  He argues instead that his anemia is not 
asymptomatic.  

Even if the medical record showed he suffered symptoms such 
as weakness, easy fatigability or headaches that had been 
attributed to his anemia, those symptoms would not be 
sufficient to afford the veteran a compensable rating under 
the Rating Schedule in the absence of hemoglobin readings 
that are low enough to warrant a compensable rating.  
38 C.F.R. § 4.117, Diagnostic Code 7700 (2000).  The Board 
has also considered the Note to the Diagnostic Code that 
directs consideration be afforded the separate complications 
of anemia.  However, there is no medical evidence to support 
a finding that the veteran suffers complications of anemia.  
Accordingly, a schedular compensable rating for the veteran's 
service-connected anemia is not warranted.  

Following careful consideration of the evidence, the Board 
concludes, as did the agency of original jurisdiction, that 
there is no credible evidence that the manifestations of the 
veteran's service-connected anemia results in marked 
functional impairment or adversely affects the veteran's 
industrial capabilities in a way or to a degree other than 
that addressed by VA's Rating Schedule.  In that regard, the 
Board points out that disability evaluations are based on 
average impairment of earning capacity.  An extraschedular 
evaluation is available by regulation if the manifestations 
of the anemia present such an unusual or exceptional 
disability picture as to render the application of the 
regular schedular standards impractical.  
38 C.F.R. § 3.321(b)(1).  An exceptional case includes such 
factors as "marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular rating standards."  Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992).  The test is a 
stringent one for, as the Court has held, "it is necessary 
that the record reflect some factor which takes the claimant 
outside the norm. . . The sole fact a claimant is unemployed 
or has difficulty obtaining employment is not enough."  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The evidence in 
this case does not reveal frequent hospitalizations for 
treatment of the anemia, nor marked functional impairment 
from an industrial standpoint.  Accordingly, no additional 
action is required under 38 C.F.R. § 3.321(b)(1).

The evidence does not show that the veteran now or at any 
time relevant to this claim had symptoms and manifestations 
to such a degree to warrant a compensable disability rating 
for his service-connected anemia.  Based on the foregoing, an 
increased (compensable) disability rating is not warranted.  

Service Connection for Coronary Artery Disease  

The Board initially notes that the evidence does not 
demonstrate, nor does the veteran contend, that his heart 
disease was incurred directly during service or within the 
statutory one year presumptive period.  38 U.S.C.A. §§ 1110, 
1112 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).  There 
has been obtained no competent evidence that when presumed 
credible suggests that the heart disease was incurred in 
service.  The Board's analysis will focus on the claim of 
service connection on a secondary basis under 38 C.F.R. 
§ 3.310 (2000).

As to the veteran's claim that his service-connected 
gastrectomy and/or anemia caused his heart disorder, the 
Board notes that the veteran has a current diagnosis of heart 
disease.  However, there has been received no competent 
medical opinion in support of whether the veteran's heart 
condition was caused or aggravated by his gastrectomy or 
anemia.  Traced to its source, the sole support for the claim 
is the veteran's contention that the service-connected 
gastrectomy and/or anemia disability caused his heart 
disease.  However, it is now well-established that although a 
layperson can discuss symptoms, he is not qualified to render 
medical opinions regarding the etiology of disorders and 
disabilities.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  Therefore, the 
veteran's opinion on that matter is entitled to no weight.  

On the occasion of the veteran's hearing on appeal, he stated 
that "everyone" told him there was a causal connection 
between his anemia and his coronary artery disease, and he 
added that Dr. S's statement had confirmed that connection.  
However, the Board has reviewed the evidence from Dr. S and, 
contrary to the veteran's assertion, it makes no causal or 
aggravating connection between service or a service-connected 
disability and the veteran's coronary artery disease.  
Furthermore, the veteran identified no other medical 
personnel who told him there was such a connection. 

In summary, because competent medical nexus evidence has not 
been obtained to support a relationship between the veteran's 
service-connected gastrectomy and/or anemia and his heart 
disease service connection for heart disease is not 
warranted.  The Board finds the preponderance of the evidence 
is against the veteran's claim.



ORDER

Entitlement to an increased (compensable) disability rating 
for the veteran's service-connected anemia is not warranted, 
to that extent the appeal is denied.  

Service connection for coronary artery disease is denied.  


REMAND

The veteran currently has the following service-connected 
disabilities:  gastrectomy with psychophysiological 
gastrointestinal reaction, rated 60 percent disabling from 
May 1952, and pernicious anemia, assigned a noncompensable 
disability rating from October 1998.  The combined service-
connected disability rating is 60 percent.  The RO has not 
yet considered his pernicious anemia when adjudicating his 
TDIU claim, however: service connection was granted for 
pernicious anemia in May 2000, but the most recent 
Supplemental Statement of the Case addressing the TDIU claim 
was issued in January 2000, and identified only the 
gastrectomy as a service-connected disability.  

The law provides that, when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a 
diagnostic code which represents the dominant (more 
disabling) aspect of the condition.  38 C.F.R. § 4.126 
(1999).  In the VA Compensation and Pension examination 
performed in November 1998 the physician who performed the 
psychiatric portion of the examination indicated that the 
term "psychophysiological" was no longer used, but that the 
closest current terminology was "somatization."  It is not 
clear from that examination which, if any, psychiatric 
symptoms are attributable to the psychiatric component of the 
veteran's service-connected gastrectomy with somatization 
disorder.  

In light of the foregoing, the Board finds that the claim for 
TDIU is not ready for appellate consideration.  Accordingly, 
this matter is remanded for the following action:  

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his service-connected 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.

2.  The RO should take appropriate action 
to develop the veteran's claim for TDIU 
that reflects consideration of all 
symptoms and manifestations of all 
service-connected disabilities.  Such 
development should include, but not be 
limited to, an examination by appropriate 
medical personnel to identify the 
symptoms and manifestations of the 
veteran's gastrectomy with somatization.  
All necessary testing should be 
accomplished.  All findings should be 
legibly reported in detail.  The examiner 
is requested to evaluate and describe in 
detail the effect the veteran's service-
connected disabilities have on his 
industrial capability. The claims folder 
must be made available and reviewed by 
the examiner prior to examination of the 
veteran.

Following completion of the requested action the RO should 
review the veteran's claim of entitlement to TDIU.  If that 
claim remains denied, the veteran and his representative 
should be furnished a Supplemental Statement of the Case that 
reflects consideration of the claim in light of all of the 
veteran's service-connected disabilities, and the matter 
should be returned to the Board for consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2000) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
A. BRYANT
	Member, Board of Veterans' Appeals

 


